Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In general, the claims are all vague, indefinite and ambiguous, since the body of each of the claims, defined as being system, thus apparatus claims, contain numerous descriptive phrases and method steps instead of recitations of system components or units, or of functionalities thereof, thus are unclear or ambiguous as to what system components and structural features are positively recited components and structural features of the hybrid system. 
In claim 1, “the chemical and mechanical method”, “the effect” and “the causes each lack proper antecedent basis, while also being unclear as to what system component(s) is/are being referred to, while “other industrial sectors” is vague and ambiguous as to extent and what types of industry are encompassed. 
In claim 2, “the category” lacks antecedent basis and is also vague and ambiguous as to what is encompassed in such category of type of treatment system.
In claim 3, the initial phrase “may allow” renders the entire claim indefinite, since it is unclear whether or not two integrated systems, etc. are present; it is also unclear what is meant by “necessarily” or “organic…issues” regarding presence of a system or feature(s) of one of one or more systems or components.

The claims are otherwise replete with terminology lacking antecedent basis due to lack of previously being claimed or with inconsistent wording or plurality vs. singularity issues; terminology lacking structural relationship or nexus to previously recited system components; and claim terminology or otherwise being of vague, ambiguous or unclear scope and/or being indefinite. The claims are also otherwise replete with narrative or method step phraseology, for which it is unclear what if any system structural unit(s) or component(s) or unit or component feature(s), 
In claim 4, “the integration”, “a method for mapping and monitoring”, “different phases”, “the process”, quick predictive analyses”, “the dosages of chemical additives” and “the different continuous treatment systems” (which ones?) all lack antecedent basis or are of undefined or unclear scope regarding ‘mapping, ‘phases and ‘analyses. 
In claim 5, “the initial mapping process”, “measurements of relevant parameters”, “which may be monitored” is indefinite, “greater agility” is vague and unclear as to meaning and “the operational routine” also both lacks antecedent basis and is of unclear scope. 
In claim 6, “the initial mapping”, “an industrial process”, “the direct measurement”, “may be correlated”, “the indirect measurement”, “the turbidity difference” all lack antecedent basis, while “a pH shock” and “measurement…is correlated” are each indefinite and of ambiguous scope. 
In claim 7, “to the level of contaminants”, “the start of the process”, and “the increase…additive dosages” all lack antecedent basis.
In claim 8,  “uses one or more technologies” is vague and of ambiguous scope.
In claims 9-15, “the technologies are applied”, and respective method steps and descriptive phrases concerning system functionalities handling of or relating of “the complex residual currents…”, these claims lack positive recitation of a controller or automation structure for effecting the respective system functionalities, and are silent as to positive recitation of any specific system components or units being so controlled and having the recited functionalities.
In claim 16-18, “the cellulose pulp treatment system” lacks antecedent basis, and it is unclear whether “provides a thermodynamic equipment such as” is vague and ambiguous as to whether the cellulose pulp treatment system is positively recited as comprising one or more thermodynamic equipment units and the extent or types of such units encompassed by “such as”; claim 17 being further ambiguous as to whether an organofiltration unit is being recited and whether “thermodynamic equipment” or another component is what actually comprises presence of clays and a polymer, and ; claim 18 being further ambiguous as what “it” refers to and which equipment or component is operative for mixing of clays, effecting a conductivity measurement or enabling a control or analysis function.
In claim 19, “the machine parts and clothing treatment system” lacks antecedent basis, and again “provides a thermodynamic equipment such as” is vague and ambiguous as to whether the machine parts and clothing treatment system is positively recited as comprising one or more thermodynamic equipment units or components.
In claim 20, “the aforementioned continuous treatment system” lacks antecedent basis and the claim is vague and ambiguous as to what particular system(s) functionality(ies) is/are encompassed by “internet of things concept”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-15 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of these claims are drawn only to limitations regarding system features that are only optionally present or “may” be present, thus not requiring additional such system features, and/or are alternately drawn only to method steps or descriptions which fail to positively recite any additional “hybrid system” subsystems, components, or apparatus units, or structural features thereof. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al patent 5,849,197 (Taylor) in view of Poukka International Patent Publication WO2016120531 AND Downs et al Patent Publication US20160052798 (Downs). Referenced paragraph numbers of the Specification of Downs are identified with “[ ]” symbols. Taylor discloses a hybrid, continuously operable system , integrating water treatment for recycling process water, and spent pulp or liquor treatment systems for recovering pulp, which utilizes a combination of mechanical and chemical methodology, acting in synergy for minimizing organic and inorganic deposits from collecting in papermaking industrial sectors. (See column 1, lines 5-54 regarding recycling of process water and pulp liquor and objectives of minimizing blockage, i.e. deposits within, plant pipe and other equipment resulting from both organic and inorganic sources; 
column 2, lines 37-49 regarding a system for treating and recycling pulp liquor, and; 
column 2, lines 50-67 regarding a system for treating and recycling process water acting in synergy; and, 
column 2, line 62 suggest continuous operation of the systems and see column 1, lines 5-7 regarding “recycling many times”)
The claims differ from Taylor by requiring the synergy to encompass both cause and effect in the generation of deposits. However, Poukka teaches operation of wastewater treatment for all sub-processes in the pulp mill or papermaking industry, encompassing computer evaluation of causes and effects (identifying and quantifying variables and corresponding chemical load “effects”) of chemical loads contributing to deposits on equipment (see Abstract and the Summary of the Invention spanning page 2, line 10-page 3, line 20). Poukka teaches that such computer automation advantageously enables corrective actions to be taken to reduce the chemical load on the wastewater to further minimize deposits, thus improving the industrial plant capability.
Also, Downs teaches a water treatment system that may be utilized to treat industrial water or wastewater effluent [0120], having a control system to operate subsystems of the water treatment in synergy through internet of things software (Abstract, [0098]). Downs teaches that evaluation of monitored parameters of a wide range of water treatment systems synergistically enables optimized water treatment of all the systems.
Hence it would have been obvious to one of ordinary skill in the art of treating wastewater and pulp being recycled in the papermaking industrial sectors, to have augmented the Taylor system with a control system encompassing such computer evaluation of causes and effects of chemical loads contributing to deposits on equipment, as cumulatively taught by Poukka and Downs, to result in an overall decrease of buildup of system deposits, by optimizing operation of system components, so as to enable a longer run-time of the industrial processes, with less required down-time for system component maintenance.
Claim 3 only optionally requires any particular two integrated treatment systems. Taylor does disclose integration of a 1st water treatment system and 2nd pulp treatment system (column 2, lines 37-67).
Taylor also further discloses: 
the water treatment system utilizing filtering technology for claim 8 (column 2, lines 50-67); 
a complex residual flow routing for generation of “currents” for recycling and reusing process water and pulp, and a system operable for use with any of widely varying industry and water volume size, thus inherently encompassing capability of handling any amount of water flow volumes (see column 1, line 60-column 2, line 4) for claims 9 and 10; and, 
specific applicability to the textile or other industrial segment(s) for claim 15 (column 1, lines 1-54).
Downs teaches application of “internet of things concept” to process control systems for water treatment at [0098] for claim 20. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al patent 5,849,197 (Taylor) in view of Poukka International Patent Publication WO2016120531 AND Downs et al Patent Publication US20160052798 (Downs), as applied to claims 1, 3, 8-10, 15 and 20 above, and further in view of Zhang et al International Patent Publication WO2009117073 (Zhang). Claims 16-18 further differ by requiring the pulp treatment system to provide thermodynamic equipment capable of applying a mix of clays in the form of slurries to enhance contaminant adsorption properties. Zhang teaches a cellulosic pulp treatment system, with an objective of inhibiting deposition of organic contaminants [0017] encompassing equipment to mix clay-like material, polymer and surfactant in the form of a slurry [0017], the clay optionally comprising more than one clay-like material [0044] and constitute equipment operable under a variety of temperature conditions, hence by “thermodynamic” equipment [0046]. 
It would have been further obvious to the skilled artisan to have utilized such thermodynamic mixing equipment of Zhang in the pulp subsystem portion of Taylor, so as to more effectively inhibit deposition of organic contaminants.

		ALLOWABLE SUBJECT MATTER
Claims 2, 4-7, 11-14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 2 would distinguish in recitation of the integration of machine parts and clothing treatment system, process water treatment system and cellulose pulp treatment system. None of the applied or otherwise cited prior art suggests integrating process water and cellulose pulp treatment systems with a system for treating process water or other material utilized in a clothing industry or manufacturing of clothing, or of effluent of wastewater thereof, integrated with other water and pulp treatment systems.
Claim 4 and thus claims 5-7 thereof would distinguish in view of system operability or automation to integrate mapping and monitoring of organic and inorganic contaminants in different phases of industrial system processes, specifically the “mapping” aspect. Mapping of contaminants is taught by Michalak PGPUBS Document US 20080109175; Kahn et al PGPUBS Document US 20070050157 and Kryzak PGPUBS Document US 20050045556 concerning water distribution systems or environmental control for bodies of water or groundwater, however not suggestive of application to an integrated industrial system as claimed. Weimers et al PGPUBS Document US 2014/0332450 teaches extensive monitoring of contaminants in different phases for industrial water treatment pilot plants, however does not suggest mapping of organic and inorganic contaminants in different phases of processes as claimed.
Claims 11 and 12 would distinguish in view of recitation in claim 11 of system functionality or presence of control means to segregate currents of water flow according to physiochemical and biological control parameters.
Claims 13 and 14 would distinguish in view of recitation in claim 13 of system functionality or presence of control means for “recommendation of advanced oxidation and/or distillation treatment, alternatively, with recommendation of membrane filtration or ultrafiltration by reverse osmosis, dependent upon DQO/DBO ratio and particle size or molecular weight.
Claim 19 would distinguish in view of recitation of a machine parts and clothing treatment system or subsystem comprising a thermodynamic equipment operable to combine water, vapor and chemicals to produce an active solution for cleaning of contaminants.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular interest is Gray et al patent 5,470,480 which concerns a multi-integrated system encompassing systems for treating pulp, liquor or chemicals, and wood yard operation.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
10/26/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778